Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A.	Claims 1, 6-8, 10, 13, 15, 19, 20, 22-26, 45, 49-50 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 1 is amended to recite features of “A computer-implemented method of generating predicted energy consumption data for a first energy consumer based on energy consumption data of a plurality of further energy consumers, comprising collecting energy consumption data from meters associated with energy consumers, storing the energy consumption data in a database and processing the data by a process including: obtaining a total consumption value for the first energy consumer; accessing a set of training samples, each training sample comprising predictor attribute data and energy consumption data for a respective one of the further energy consumers, the energy consumption data comprising consumption category values for energy consumption in each of a predetermined set of energy consumption categories, the categories indicating different classes of energy consuming devices; generating a predictive model based on the training samples, the predictive model defining a relationship between values of predictor attributes and energy consumption data of the training samples, wherein generating a predictive model comprising running a machine learning algorithm for each of the energy consumption categories, each iteration generating a respective category prediction model for the respective energy consumption category based on the category consumption values for the respective energy consumption category in the training samples; receiving one or more predictor attribute values for the first energy consumer; determining predicted energy consumption data for the first energy consumer using the predictive model and the received predictor attribute values, the determining step including generating predicted consumption category values for a plurality of the energy consumption categories for the first energy consumer based on the generated category prediction models and the total consumption value for the first energy consumer; and outputting the predicted energy consumption data including the predicted consumption category values” Claims 25, and 45 recite similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, 25, and 45.
	Claims 1, 6-8, 10, 13, 15, 19, 20, 22-26, 45, 49-50 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621